Case: 1:14-cv-05848 Document #: 153-1 Filed: 03/08/19 Page 1 of 21 PageID #:37956




                             EXHIBIT 1
Case: 1:14-cv-05848 Document
         Case MDL No.        #: 153-1 Filed:
                       2604 Document    15 03/08/19    Page 2Page
                                             Filed 12/05/14   of 211PageID
                                                                     of 20 #:37956




                    BEFORE THE UNITED STATES JUDICIAL PANEL
                         ON MULTI-DISTRICT LITIGATION

In re: CARIBBEAN CRUISE LINE, INC.                )
TELEPHONE CONSUMER PROTECTION                     ) MDL No. 2604
ACT (TCPA) LITIGATION,                            )
                                                  )
                                                  )
                                                  )
                                                  )
                                                  )



       CARIBBEAN CRUISE LINE, INC.’S MEMORANDUM IN OPPOSITION
   TO PLAINTIFFS’ MOTION FOR CONSOLIDATION AND TRANSFER UNDER 28
                              U.S.C. § 1407

         Defendant Caribbean Cruise Line, Inc. (“CCL”) submits this response in opposition to

Plaintiffs David Izsak and Sunny Holmes’s (collectively “Izsak”) Motion for Consolidation and

Transfer Under 28 U.S.C. § 1407 (the “MDL Motion”). CCL urges the Panel not to consolidate

or transfer these cases to the Southern District of Florida as Izsak requests. While CCL agrees

that one case should control (and is in fact currently controlling), multi-district litigation is

unnecessary because the first-filed case has progressed the furthest compared to the other cases

and the issues are not unusually complex. Moreover, the named plaintiffs and putative class

members in the other cases fall within the proposed class defined in the first-filed action.1 For

these reasons, and those discussed below, the first-filed case should control.




        1.     In other words, these are all really the same case; as opposed to a situation with
only “similar” cases with “some” overlapping factual and legal issues.

                                                 1
20436705v5
Case: 1:14-cv-05848 Document
         Case MDL No.        #: 153-1 Filed:
                       2604 Document    15 03/08/19    Page 3Page
                                             Filed 12/05/14   of 212PageID
                                                                     of 20 #:37956
                                                                                        In re: CCL
                                                                   Opposition to Plaintiffs’ Motion
                                                                   For Consolidation and Transfer
I.       INTRODUCTION AND BACKGROUND

         This case is the fourth2 and most recently filed nationwide putative class action against

CCL. In each case the named plaintiffs and class members allegedly received, without consent,

“SMS” text-messages in violation of the Telephone Consumer Protection Act (“TCPA”). The

first-filed of the four cases, Jackson v. Caribbean Cruise Line, Inc.3, pending in the U.S. District

Court in the Eastern District of New York has progressed the furthest compared to the other

cases. Any concerns Izsak expressed in his MDL Motion are allayed by what has already been

accomplished in Jackson. Discovery has substantially progressed and is nearly complete, with

the discovery cut-off approaching in mid-February 2015.4 Months ago Jackson filed a second

amended complaint bringing in the third-party entity that sent the allegedly offending SMS

messages.



        2.      The second and third filed cases, both filed in the Northern District of Illinois,
have been stayed pending a class determination in the first filed case. This case, the fourth, was
administratively closed on December 4, 2014. Izsak v. CCL, Case No. 0:14-cv-62231 (S.D. Fla.)
Judge Bloom’s Order Administratively Closing the Case, DE: 21, attached hereto as Exhibit “1”
(“Bloom’s Order Closing Izsak”). It was on the eve of Plaintiffs’ deadline to respond to CCL’s
Motion to Stay in Izsak that their lawyers filed the MDL Motion.
        3.      DE: 1-4, pg. 11.
        4.      DE: 1-4, pg. 6, referencing DE: 32, attached hereto as Exhibit “2” (“Initial
Conference in Jackson”). The level of activity that has occurred, and the management and
control undertaken by Judge Spatt and Magistrate Judge Tomlinson in Jackson, cannot be
understated. Judge Tomlinson has controlled the case management and discovery of this case
since inception. The parties have appeared before her several times for status conferences and
hearings, as well as conducted multiple telephonic status conferences in between the in-person
appearances. Since Jackson filed on April 18, 2014, Judge Tomlinson has kept the parties on a
tight discovery track, has resolved competing motions to compel discovery, has resolved motions
to authorize service of third party subpoenas, and has set schedules for the completion of
discovery along with other matters relating to Defendant Adsource. The parties have exchanged
Rule 26 Disclosures, have served multiple sets of written discovery (requests for production,
interrogatories, requests for admissions), have served various responses, amendments and
supplements to the respective sets of written discovery, have engaged in meet-and-confers to
resolve disputes and have brought the unresolved disputes to the attention of the court (and have
already received rulings on those issues). The Plaintiff’s deposition has been taken. A class
certification briefing schedule should issue shortly.

                                                 2
20436705v5
Case: 1:14-cv-05848 Document
         Case MDL No.        #: 153-1 Filed:
                       2604 Document    15 03/08/19    Page 4Page
                                             Filed 12/05/14   of 213PageID
                                                                     of 20 #:37956
                                                                                        In re: CCL
                                                                 Opposition to Plaintiffs’ Motion
                                                                 For Consolidation and Transfer
         In contrast, two of the remaining three cases, Gordon and Iosello,5 filed in United States

District Court for the Northern District of Illinois, are presently stayed pending the outcome in

Jackson.6 Moreover, in Izsak, the last-filed case – the case seeking MDL treatment, district court

Judge Beth Bloom in connection with CCL’s fully-briefed motion for stay, entered an Order on

December 4, administratively closing the case.7 So, at the moment, only Jackson in the Eastern

District of New York is an “active” case.8 On the facts here, the MDL Motion fails to establish

the statutory factors or necessary elements to support consolidating and transferring this minimal

number of stayed cases.9 Even if it did, the cases would have to be consolidated and transferred

to the most appropriate court in the Eastern District of New York, where Jackson, the first-filed

and most progressed case, is being heard by a senior district court judge and an active

Magistrate.

II.      CONSOLIDATION WILL NOT PROMOTE           THE   JUST   AND   EFFICIENT CONDUCT    OF THESE
         FOUR CASES




        5.       DE: 1-5, pg. 6; DE: 1-6, pg. 5. In those cases, the plaintiffs sought to represent
two groups that allegedly received unlawful SMS messages (i.e. a nationwide class action and
citizens of Illinois, respectively). The same lawyers are representing the plaintiffs in the Jackson
and Iosello cases.
        6.       DE: 1-5, pg. 4, referencing DE: 29, attached hereto as Exhibit “3” (“Gordon Stay
Order”); DE: 1-6, pg. 4, referencing DE: 21, attached hereto as Exhibit “4” (“Iosello Stay
Order”).
        7.       See Bloom’s Order Closing Izsak (“the parties have seemingly agreed that a stay
is warranted . . . the Court shall administratively close this case, which may be reopened when
appropriate. . . . The parties are DIRECTED to file a joint status report within fourteen (14) days
of the MDL Panel’s decision in In re Caribbean Cruise Line TCPA Text Litigation, MDL No.
14-148 (J.P.M.L.)”); see also DE: 1-7, pg. 3, referencing DE: 9, attached hereto as Exhibit “5”
(“CCL’s Motion to Stay”); Izsak v. CCL, Case No. 0:14-cv-62231 (S.D. Fla.) Plaintiffs’
Opposition to CCL’s Motion to Stay, DE: 15, attached hereto as Exhibit “6” (“Izsak Opposition
to CCL’s Motion to Stay”).
        8.       DE: 1-7, pg. 4.
        9.       See UNITE HERE LOCAL 355 v. HOLLYWOOD GREYHOUND TRACK, INC.,
d/b/a Mardi Gras Gaming, Case No. 08-61655, 2009 WL 4726836 (S.D.Fla.) (“The effect of an
administrative closure is no different from a simple stay, except that it affects the count of active
cases pending on the court’s docket.”).

                                                 3
20436705v5
Case: 1:14-cv-05848 Document
         Case MDL No.        #: 153-1 Filed:
                       2604 Document    15 03/08/19    Page 5Page
                                             Filed 12/05/14   of 214PageID
                                                                     of 20 #:37956
                                                                                 In re: CCL
                                                            Opposition to Plaintiffs’ Motion
                                                            For Consolidation and Transfer
         Izsak’s Motion identifies four putative nationwide TCPA text-message cases for

consolidation, three of which are stayed, two pending the outcome in Jackson and the third

pending the outcome of the Panel’s decision here. So, Jackson is the only active case of the four

cases where consolidation and transfer to Florida is sought. The Panel has not allowed

consolidation when there are only a minimal number of cases,10 where a stay had been entered11

or where motions were pending.12 In In re Scotch Whiskey,13 the Panel explained the standard:

         The two [antitrust] cases are not, in our opinion, exceptional cases sharing
         unusually complex questions of fact. If this litigation involved the number of
         cases generally associated with multidistrict civil treble damage antitrust
         litigation, the common questions of fact might be sufficient to invoke 1407, but
         where, as here, there are a minimal number of cases involved in the litigation
         the moving party bears a strong burden to show that the common questions of
         fact are so complex and the accompanying common discovery so time
         consuming as to overcome the inconvenience to the party whose action is being
         transferred and its witnesses. These factors do not emerge from the present
         record.14




         10.    See, e.g., In re Scotch Whiskey Antitrust Litigation, 299 F. Supp. 543, 544
(J.P.M.L. 1969) (denying consolidation of two cases); see also Manual for Complex Litigation,
Fourth, § 20.14 (2004). The Panel has made clear that it “will not normally transfer actions to a
district in which no action is then pending and the Panel clearly considers the number of actions
pending in various districts to determine the selection case.” The Judicial Panel’s Role in
Managing Mass Litigation, SN066 ALI-ABA 249 (2008).
         11.    See, e.g., In re Eli Lilly and Co. (Cephalexin Monohydrate) Patent Litigation, 446
F. Supp. 242, 244 (J.P.M.L.1978) (denying consolidation and noting that “[t]he fifth action,
pending in the Eastern District of Arkansas, has been stayed pending the resolution of the two
Central District of California actions.”).
         12.    See, e.g., In re Lehman Equip. Co. Patent Infringement Litig., 360 F. Supp. 1402,
1403 (J.P.M.L. 1973)(“Since we are advised that the [MSJ] motion is ripe for decision, we are
not convinced that transfer of these actions for coordinated or consolidated pretrial proceedings
at this time will serve the convenience of the parties and witnesses or promote the just and
efficient conduct of the litigation.”).
         13.    299 F. Supp. 543 (J.P.M.L. 1969); see also 28 U.S.C. § 1407(a) (consolidation
proper only when consolidation “will promote the just and efficient conduct of such actions” and
is “for the convenience of parties and witnesses.”); In re Highway Acc. Near Rockville,
Connecticut, on Dec. 30, 1972, 388 F. Supp. 574, 575 (J.P.M.L. 1975).
         14.    Id. at 544 (emphasis added).

                                                4
20436705v5
Case: 1:14-cv-05848 Document
         Case MDL No.        #: 153-1 Filed:
                       2604 Document    15 03/08/19    Page 6Page
                                             Filed 12/05/14   of 215PageID
                                                                     of 20 #:37956
                                                                                   In re: CCL
                                                              Opposition to Plaintiffs’ Motion
                                                              For Consolidation and Transfer
Here, the Scotch Whiskey factors do not emerge on the papers Izsak argues. Izsak did not show

these are exceptional cases sharing unusually complex questions of fact or that the

accompanying discovery will be time-consuming.15

A.       Izsak could not and so did not make an effort to explain the complexity of the
         proffered common questions.

         Izsak offers generic common questions, but avoids explaining how these questions are

sufficiently or unusually complex to warrant MDL consolidation.16 Izsak states:

         Each action will require the following core factual inquiries: 1) CCL’s policies,
         procedures, and technological capabilities for texting, or directing its agent to text,
         consumers; and (2) CCL’s policies and procedures for obtaining and recording a
         consumer’s consent to receive marketing communications on his or her cell
         phone. Because discovery in the Actions will focus substantially on these
         common factual issues, transfer is appropriate under §1407.17

         Given these proffered common questions and the minimal number of cases involved here,

Izsak had to explain to the Panel the complexity of making an “inquiry” into these purported



        15.    Indeed, Judge Tomlison recently resolved the only pending discovery disputes
between the parties and based upon the supplemental exchanges following the Court’s rulings,
written discovery between the parties appears to be nearing completion.
        16.    Plaintiffs cite 25 cases, only one involves alleged text message violations of the
TCPA. In addition, the cases cited by Plaintiffs deals with complex issues, See e.g. In re Airport
Car Rental Antitrust Litig., 448 F. Supp. 273 (J.P.M.L. 1978) (violations of the Sherman Act by
conspiring to restrain trade unreasonably and to monopolize trade in the market), which Plaintiffs
did not, and cannot, make in this case. Further, the cases cited by Izsak in support of their Motion
to Consolidate offer no support for their proposition. The cases cited by Plaintiff are neither
factually similar, nor possess a similar procedural posture. First, Plaintiffs cites In re: Portfolio
Recovery Association and In re: Convergent, for support. However, those cases have five (5)
and seven (7) pending cases, respectively. In re: Convergent Tel. Consumer Prot. Act Litig., 981
F. Supp. 2d 1385, 1387 (J.P.M.L. 2013); In re: Portfolio Recovery Associates, LLC, Tel.
Consumer Prot. Act Litig., 846 F. Supp. 2d 1380, 1381 (J.P.M.L. 2011). Second, none of these
cases have cases that are already stayed pending the first-filed case. See e.g. In re: Convergent
Tel. Consumer Prot. Act Litig., 981 F. Supp. 2d at 1387; In re: Portfolio Recovery Associates,
LLC, Tel. Consumer Prot. Act Litig., 846 F. Supp. 2d at 1381.
        17.    DE: 1, pg. 4-5; (emphasis added). A comparison of the class action allegation in
each of the four respective cases shows that none of the alleged “common questions” are
unusually complex. See DE: 1-4, pg. 13-15; DE: 1-5, pg. 8-10; DE: 1-6, pg. 10-16; DE: 1-7, pg.
7-10.

                                                   5
20436705v5
Case: 1:14-cv-05848 Document
         Case MDL No.        #: 153-1 Filed:
                       2604 Document    15 03/08/19    Page 7Page
                                             Filed 12/05/14   of 216PageID
                                                                     of 20 #:37956
                                                                                   In re: CCL
                                                              Opposition to Plaintiffs’ Motion
                                                              For Consolidation and Transfer
common questions of fact in order to establish that consolidation is necessary to further the

purposes of Section 1407(a).18 Merely identifying purported common questions of fact -- as

Izsak does here, is insufficient to support a conclusion that consolidation and transfer are

warranted. Indeed, the Panel has made clear that the mere presence of common factual questions

is insufficient to justify consolidation, even when the common questions are identical.19

         A “factual inquir[y]” into CCL’s policies and procedures regarding text messaging or

CCL’s “capabilities for texting” or “directing an agent” to text (whether the inquiry is by written

discovery or deposition) is not so complex that consolidation and transfer are necessary as a

precondition to asking and getting the answers to the questions. Likewise, CCL’s “policies and

procedures for “obtaining and recording [TCPA] consent” is not so complex that it demands

multidistrict litigation treatment or transfer to the last-filed and stayed case in Florida. Indeed,

these “technologies,” and “policies and procedures to obtain consent” questions have already

been asked and answered by straightforward discovery “inquiries” in Jackson.20

B.       Discovery in Jackson is substantially complete, and alternatives exist to avoid
         duplicative discovery or inconsistent rulings.




        18.    In re Scotch Whiskey, 299 F. Supp. at 544 (where “there are a minimal number of
cases involved . . . moving party bears a strong burden to show . . . common questions of fact are
so complex and the accompanying common discovery so time consuming as to overcome the
inconvenience to the party whose action is being transferred and its witnesses”)(emphasis
added).
        19.    See, e.g., In re Truck Acc. Near Alamagordo, New Mexico, on June 18, 1969, 387
F. Supp. 732, 733 (J.P.M.L. 1975)(“Movants contend that these actions arise from the same
accident and that Section 1407 treatment is necessary in order to avoid duplication of discovery.
Indeed, we recognize the existence of common, if not identical, questions of fact among these
actions. Nevertheless, a mere showing that common questions of fact exist amongst the actions
for which Section 1407 treatment is proposed is not sufficient, in and of itself, to warrant transfer
by the Panel.”).
        20.    In Jackson, the parties conducted discovery and already learned that those issues
are not even “issues” to be resolved because Adsource (with consent) not CCL sent the text
messages at issue.

                                                 6
20436705v5
Case: 1:14-cv-05848 Document
         Case MDL No.        #: 153-1 Filed:
                       2604 Document    15 03/08/19    Page 8Page
                                             Filed 12/05/14   of 217PageID
                                                                     of 20 #:37956
                                                                                  In re: CCL
                                                             Opposition to Plaintiffs’ Motion
                                                             For Consolidation and Transfer
         Izsak also had to show that discovery will be time-consuming in order to warrant

consolidation and transfer.21 The only argument Izsak makes on this issue is: “The parties in

these actions will necessarily engage in duplicative discovery. All plaintiffs will be seeking the

same documentation from CCL and will likely request to depose the same parties.” 22 Discovery

in Jackson, however, is substantially complete. Izsak’s bare “duplicative discovery” argument

does not explain in the face of reality why discovery, which Izsak admits is duplicative and

already complete, will “be so time-consuming” that consolidation and transfer is necessary “to

further the purposes of Section 1407.”23

         Here, the lawyers in Jackson also represent the putative class in Iosello, so discovery is

already known to the parties in two of the four cases. Moreover, the same judge is presiding over

Iosello and Gordon, so the Gordon litigants likewise have access to the discovery, if the Judge

presiding over both cases so decides or lifts the stay. Indeed, the Judge stayed both Iosello and

Gordon pending the outcome of class certification in Jackson, recognizing that the classes are

subsumed in the Jackson class, which is why CCL also moved to stay Izsak. On these facts,

arrangements can be made, as explained in the Manual for Complex Litigation, Fourth, to make

discovery already completed, even if subject to a confidentiality or protective order, available to

other litigants or to establish coordinated and joint depositories for production.24




       21.      In re Scotch Whiskey, 299 F. Supp. at 544.
       22.      DE 1, pg. 6.
       23.      In re Scotch Whiskey, 299 F. Supp. at 544. CCL agrees that written discovery
would be duplicative because the cases are identical, but those matters have already been
resolved by Magistrate Tomlison in Jackson. To the extent Izsak is permitted to proceed
separately, the lawyers in that case are welcome to coordinate the scheduling of depositions with
counsel in Jackson.
       24.      Manual for Complex Litigation, Fourth, § 20.14 (2004). The argument against
consolidation should not be interpreted to mean that CCL wishes to litigate separate cases
involving identical issues in different fora. Instead, the logical resolution would be for Izsak to

                                                  7
20436705v5
Case: 1:14-cv-05848 Document
         Case MDL No.        #: 153-1 Filed:
                       2604 Document    15 03/08/19    Page 9Page
                                             Filed 12/05/14   of 218PageID
                                                                     of 20 #:37956
                                                                                      In re: CCL
                                                                Opposition to Plaintiffs’ Motion
                                                                For Consolidation and Transfer
         Izsak’s argument also avoids acknowledging the viable alternatives to consolidation and

transfer here. For example, counsel may agree with the Judge in Jackson to recognize reality and

treat Jackson, the first-filed case and case that has progressed further than the others, as the “lead

case”. Moreover, there could be an agreement that rulings in Jackson be given presumptive,

though not necessarily, conclusive effect in the stayed cases.25 Even overlooking the stay issue

for a moment, there is no reason the federal district court judges presiding over any non-stayed

cases cannot coordinate proceedings, including discovery, to avoid or minimize duplicative

activity or conflicts. In any case, these and other alternatives show:

         centralization would neither serve the convenience of the parties and witnesses
         nor further the just and efficient conduct of this litigation, which essentially
         involves only two actions pending in two districts. . . . Alternatives to transfer
         exist that can minimize whatever remaining possibilities there might be of
         duplicative discovery and/or inconsistent pretrial rulings.26

Because suitable alternatives to consolidation and transfer exist, neither Izsak’s theoretical

concern over duplicative discovery nor his concern about inconsistent rulings poses a problem or

militates in favor of consolidation and transfer.

III.     IF  THE PANEL CONCLUDES THAT CONSOLIDATION AND TRANSFER ARE APPROPRIATE,
         THEN THE EASTERN DISTRICT OF NEW YORK WHERE THE FIRST-FILED JACKSON CASE
         IS PENDING IS THE MOST APPROPRIATE COURT FOR PRETRIAL PROCEEDINGS.




be stayed pending resolution of the first-filed case – as opposed to engaging in the procedural
issues surrounding an MDL.
        25.     Manual for Complex Litigation, Fourth, § 20.14 (2004).
        26.     In re Sumatriptan Succinate Patent Litig., 381 F. Supp. 2d 1378, 1378-79
(J.P.M.L. 2005), citing, In re Eli Lilly and Company (Cephalexin Monohydrate) Patent
Litigation, 446 F.Supp. 242, 244 (J.P.M.L. 1978); In re Eli Lilly and Co. (Cephalexin
Monohydrate) Patent Litigation, 446 F. Supp. 242, 244 (J.P.M.L. 1978) (denying consolidation,
recognizing that “[a]lternatives to transfer exist”, and noting that “[t]he fifth action, pending in
the Eastern District of Arkansas, has been stayed pending the resolution of the two Central
District of California actions.”); In re Indian Tribes Contract Support Costs Litig., 383 F. Supp.
2d 1380, 1381 (J.P.M.L. 2005) (“alternatives to transfer exist that can continue to minimize
whatever possibilities there might be of duplicative discovery and/or inconsistent pretrial
rulings.”); see also Manual for Complex Litigation, Fourth, § 20.14 (2004).

                                                    8
20436705v5
Case: 1:14-cv-05848
          Case MDL Document
                    No. 2604 #: 153-1 Filed:
                             Document    15 03/08/19  Page 10Page
                                             Filed 12/05/14   of 219PageID
                                                                    of 20 #:37956
                                                                                         In re: CCL
                                                                   Opposition to Plaintiffs’ Motion
                                                                   For Consolidation and Transfer
         The Panel uses no single factor to select the transferee district, but considers where the

furthest progressed case is located, where discovery has occurred, the experience, skill, caseloads

of available judges, where cost and inconvenience will be minimized, the site of the occurrence

of the common facts, and where the largest number of cases is pending.27 The most significant

fact weighing against consolidation is whether “discovery is proceeding with a minimum

expenditure of judicial energies. . . .”28 Here, Izsak avoided addressing these various factors and

argued only that the Southern District of Florida “is the preferable court for consolidation of

pretrial proceedings” because it “maintains the most significant connection to this litigation”

based upon the fact that “CCL maintains its principal place of business and regularly conducts

business in the Southern District of Florida.”29 Izsak’s “significant connection” argument,

however, is insufficient to justify consolidation and transfer in the Southern District of Florida

where Izsak -- the last filed, least progressed case is pending.30

             A. Discovery in Jackson is nearly complete and cuts-off in mid-February 2015.



        27.     Manual for Complex Litigation, Fourth, § 20.131 (2004).
        28.     In re Photocopy Paper, 305 F. Supp. 60, 62 (J.P.M.L. 1969) (“The number of
transferable actions, their location, their lack of complexity, their relative size, and, most
significantly, the fact that discovery is proceeding with a minimum expenditure of judicial
energies combine to make the immediate transfer of any of these actions inconsistent with the
goal of promoting the just and efficient conduct of these actions.”).
        29.     DE: 1, at pgs. 8-9. Moreover, Monitronics, cited by Plaintiffs, actually and
ironically supports CCL’s alternative argument that the first-filed case in the Eastern District of
New York is the best forum if consolidation is determined to be appropriate, especially because
the common questions here have already been answered in Jackson. In re: Monitronics Int'l, Inc.,
988 F. Supp. 2d at 1367 (“We conclude that the Northern District of West Virginia is an
appropriate transferee district for this litigation. The first-filed action, which also is the most
advanced, is pending in this district. . . . . Further, as Judge Keeley is currently presiding over the
most advanced action, she is in a particularly favorable position to structure this litigation so as
to minimize delay and avoid unnecessary duplication of discovery and motion practice.”).
        30.     The argument that the Southern District of Florida is the appropriate forum is
weak. Because CCL is a party, “subpoena power” is not an issue. In addition, Plaintiffs have not
identified a single third party witness that will be relevant or need to be compelled to appear that
is within the jurisdiction of the Southern District of Florida.

                                                  9
20436705v5
Case: 1:14-cv-05848 Document
         Case MDL No.        #: 153-1 Filed:
                       2604 Document    15 03/08/19    Page 11
                                             Filed 12/05/14    of 21
                                                             Page  10PageID
                                                                      of 20 #:37956
                                                                                       In re: CCL
                                                                  Opposition to Plaintiffs’ Motion
                                                                  For Consolidation and Transfer
         Of the cases that Izsak argues must be consolidated and moved to the Southern District of

Florida, Jackson – the first-filed case – has progressed the furthest. There have been several

conferences and hearings (in-person and telephonic) and a somewhat active motion practice

(e.g., motions to compel; motions to authorize service of third-party subpoena). The parties have

conducted and completed substantial written discovery, serving and responding to multiple

requests for production, interrogatories and requests for admissions with minimal expenditure of

judicial energies. There have been several amendments to and supplementation of each form of

discovery. Documents have been subpoenaed and obtained from non-parties. Jackson has been

deposed. The extensive discovery led Jackson to amend his complaint not once, but twice, to

include and serve the Canadian third party who allegedly sent the SMS messages. The discovery

cut-off, in mid-February 2015, is fast approaching. The Panel has refused to consolidate cases

where, as here, discovery is nearing completion and consolidation serves no benefit.

         For example, in Ecuadorian Oil Concession Litig.,31 movants argued for consolidation

(as Izsak does here) because the actions were virtually identical and involved the same

fundamental claim against the defendants.32 On this basis, movants argued (as Izsak does here)

that without centralization “burdensome and duplicative deposition discovery [would] occur.”33

The Panel rejected these arguments ruling:

         All parties represent that extensive document discovery is virtually complete in
         both actions; and a June 30, 1980 discovery cutoff has been established in the
         Delaware action. Under these circumstances, centralization of the Florida and
         Delaware actions could delay the termination of the Delaware action without
         producing any overriding benefits. 34




         31.    487 F. Supp. 1364, 1368 (J.P.M.L. 1980).
         32.    Id. at 1367-68.
         33.    Id.
         34.    In re Ecuadorian Oil Concession Litig., 487 F. Supp. at1368.

                                                10
20436705v5
Case: 1:14-cv-05848 Document
         Case MDL No.        #: 153-1 Filed:
                       2604 Document    15 03/08/19    Page 12
                                             Filed 12/05/14    of 21
                                                             Page  11PageID
                                                                      of 20 #:37956
                                                                                    In re: CCL
                                                               Opposition to Plaintiffs’ Motion
                                                               For Consolidation and Transfer
         Consolidation and transfer of Jackson, Gordon and Iosello to Florida, when Jackson is

making orderly progress and discovery is nearly complete in the Eastern District of New York

and Izsak just started in the Southern District of Florida, would provide no benefit and would

actually delay and impede the process of the overall litigation.35

             B. An experienced senior Judge and Magistrate are presiding in Jackson and
                the case is being litigated by counsel extremely familiar with the legal and
                factual issues.

         In Jackson, Judge Spatt is an able senior judge who has presided over numerous class

actions since his appointment in 1989. In addition, from the outset of Jackson Magistrate

Tomlinson has been intimately involved, has ruled on discovery motions, and has taken an active

role in moving the case to the point where discovery is nearly complete. Familiarity and

experience with the issues is an important factor the Panel considers in determining where to

transfer the cases. So, the Judge and Magistrate’s familiarity with and ability to move the

putative TCPA Jackson class action along itself militates against consolidation with Izsak and

transfer of the stayed and later filed cases to Florida, where Izsak, the last-filed case is pending.36



         35.     See In re Women's Clothing Antitrust Litig., 455 F. Supp. 1388, 1390-91
(J.P.M.L. 1978)(“consolidated pretrial proceedings would, we are convinced, disrupt the orderly
progress which is being made in the Pennsylvania and New York actions and would result in no
overriding benefits to the litigation as a whole.”); see also In re Photocopy Paper, 305 F. Supp.
60, 61-62 (J.P.M.L. 1969)(same).
         36.     See, e.g., In re Cardiac Devices Qui Tam Litig., 254 F. Supp. 2d 1370, 1373
(J.P.M.L. 2003) (“[D]eveloped a familiarity and expertise with the underlying issues presented in
this litigation.”); In re: Aetna, Inc., Out-Of-Network UCR Rates Litig., 609 F. Supp. 2d 1370,
1371 (J.P.M.L. 2009)(“Judge Faith S. Hochberg has been presiding over the action before her
since July 2007 and she is well-versed with the issues involved in this litigation; and (2) two
other related actions with similar claims against Aetna are also pending before her.”); In re
Capital Underwriters, Inc. Sec. Litig., 464 F. Supp. 955, 960 (J.P.M.L. 1979) (“Judge Orrick has
become thoroughly acquainted with the factual background of all the actions inasmuch as more
extensive discovery and other pretrial proceedings have proceeded in the actions before him than
in any other action before the Panel. Hence, he is clearly in the best position to supervise this
litigation toward its just and expeditious termination.”); In re Sugar Indus. Antitrust Litig., 433 F.
Supp. 1122, 1124 (J.P.M.L. 1977) (“Judge Boldt has already become acquainted with the facts

                                                  11
20436705v5
Case: 1:14-cv-05848 Document
         Case MDL No.        #: 153-1 Filed:
                       2604 Document    15 03/08/19    Page 13
                                             Filed 12/05/14    of 21
                                                             Page  12PageID
                                                                      of 20 #:37956
                                                                                     In re: CCL
                                                                Opposition to Plaintiffs’ Motion
                                                                For Consolidation and Transfer
         In Jackson, furthermore, both plaintiff and defense counsel have experience handling

class action litigation. For example, Jackson’s law firm -- Edelman, Combs, Latturner &

Goodwin, LLC (“ECLG”), is a self-proclaimed class action law practice founded in 1987. In the

approximately twenty seven years of ECLG’s existence, the firm has served as class counsel in

numerous class actions and is handling two of the four cases Izsak seeks to consolidate here.37

Likewise, CCL’s defense counsel – Greenspoon Marder, P.A. – has a nationwide practice and is

defending CCL in each of these four cases and so has substantial experience and familiarity with

each case.

         As the foregoing shows, consolidation here will not “[r]educe the burden on parties by

allowing division of workload among several attorneys.”38 For one thing, Defense counsel is the

same in all four cases. As a result, there is no work to be shared amongst defense counsel, and no

benefit to consolidation. For another thing, although there are four cases, presently two are

stayed and one has a pending motion to stay, and the lead case is substantially progressed, so,

spreading the workload to several attorneys on these facts is pointless and provides no benefit.

         Izsak offered nothing to show that the cost and inconvenience to the parties, witnesses or

lawyers will be minimized in any of these cases if these cases are transferred to Florida. Izsak did

nothing to undermine the conclusion that the progress of the Jackson case and the knowledge of

the lawyers and the experience of the Judge (and Magistrate) in Jackson – if consolidation and

transfer are warranted – weighs in favor of transfer to Judge Spatt in the Eastern District of New



and issues as they apply to three of the four major sugar marketing regions in the nation. In
addition, on the basis of the record before us, it appears that the pretrial proceedings in the
Northern District of California are somewhat more advanced than those in the Eastern District of
Pennsylvania.”).
        37.    Jackson v. CCL, Case No. 2:14-cv-02485, Plaintiff’s Letter for Clarification, DE:
67, attached hereto as Exhibit “7.”
        38.    Judicial Panel’s Role in Managing Mass Litigation, SN066 ALI-ABA 249 (2008).

                                                12
20436705v5
Case: 1:14-cv-05848 Document
         Case MDL No.        #: 153-1 Filed:
                       2604 Document    15 03/08/19    Page 14
                                             Filed 12/05/14    of 21
                                                             Page  13PageID
                                                                      of 20 #:37956
                                                                                       In re: CCL
                                                                 Opposition to Plaintiffs’ Motion
                                                                 For Consolidation and Transfer
York. Furthermore, Izsak actually demonstrates that transfer to Florida rather that to the Eastern

District of New York will impede the progress of this case. Indeed, Izsak claims to be in the dark

on issues that Jackson already illuminated, so transfer to his lawyers in Florida makes no sense.

         For example, Izsak states he is unaware of who actually sent him the text message;

“CCL’s employees and officers appear to have engaged third parties to send the text messages at

issue.”39 The Jackson lawyers, however, have already discovered this information (and amended

the Complaint to include Adsource Marketing, LLC, a Canadian entity (“Adsource”)) and have

learned much of the information they requested about the marketing campaign is in Canada.40

That Izsak’s lawyers are fully aware of Jackson and want it consolidated with Izsak, yet, at the

same time argue consolidation and transfer is needed to learn the identity of the third party who

sent the text messages -- even though Jackson identified the entity in publicly filed papers -- is

most telling and militates against consolidation and transfer to Florida.

         As the foregoing shows, consolidation and transfer of Jackson, Gordon and Iosello to

Florida where Izsak just filed his case would actually increase the burdens without creating an

appreciable benefit to how these putative nationwide TCPA class actions, sharing a common

class definition, are litigated.41 To the extent consolidation and transfer are even remotely

appropriate, then Izsak needs to be transferred to the Eastern District of New York.




        39.   DE: 1.
        40.   To the extent Adsource enters an appearance, certainly the Eastern District of
New York is a more convenient forum to a Canadian entity then is the Southern District of
Florida. Similarly, CCL has appeared several times before Judge Tomlison in the Eastern
District of New York without any inconvenience. Indeed, Judge Tomlison made herself
available for an in-person hearing during the named Plaintiff’s deposition in order to
immediately resolve a dispute that arose.
        41.   In re Women's Clothing Antitrust Litig., 455 F. Supp. 1388, 1390-91 (J.P.M.L.
1978)(“consolidated pretrial proceedings would, we are convinced, disrupt the orderly progress
which is being made in the Pennsylvania and New York actions and would result in no

                                                 13
20436705v5
Case: 1:14-cv-05848 Document
         Case MDL No.        #: 153-1 Filed:
                       2604 Document    15 03/08/19    Page 15
                                             Filed 12/05/14    of 21
                                                             Page  14PageID
                                                                      of 20 #:37956
                                                                             In re: CCL
                                                        Opposition to Plaintiffs’ Motion
                                                        For Consolidation and Transfer
IV.      IZSAK HAS ULTERIOR MOTIVES FOR SEEKING CONSOLIDATION AND TRANSFER.

         Izsak has an ulterior motive for requesting for multi-district consolidation. In filing the

MDL Motion Izsak seeks to avoid application of the first-filed rule. The Panel routinely denies

consolidation when it “appears that [plaintiff's] ulterior motive for seeking transfer amounts to an

attempted misuse of the statute.”42

         The first-filed rule shows the Eastern District of New York is the proper forum, not the

Southern District of Florida. The Panel considers the “First filed Action” a compelling factor

when selecting the proper forum.43 The rule within the Eleventh Circuit is “[w]here two actions

involving overlapping issues and parties are pending in two federal courts, there is a strong

presumption across the federal circuits that favors the forum of the first-filed suit under the first-

filed rule.”44 CCL argued the first-filed rule in its Motion to Stay in Izsak. Rather than oppose

CCL’s Motion to Stay by addressing CCL’s argument, Izsak (1) filed the MDL Motion seeking

to consolidate and transfer all of the earlier filed cases (including those that have been stayed) to

Florida; and (2) argued in response to CCL’s Motion to Stay in the Southern District of Florida

that he agrees to a stay “while the MDL Panel decides what to do with these cases.”45 Izsak’s

ulterior motives are an attempt to misuse Section 1407(a) and, therefore, these motives



overriding benefits to the litigation as a whole.”); see also In re Photocopy Paper, 305 F. Supp.
60, 61-62 (J.P.M.L. 1969)(same).
         42.     In re Highway Acc. Near Rockville, Connecticut, on Dec. 30, 1972, 388 F. Supp.
574, 576 (J.P.M.L. 1975).
         43.     In re GMAC Ins. Mgmt. Corp. Overtime Pay Litig., 342 F. Supp. 2d 1357, 1358
(J.P.M.L. 2004) (“We note that i) the first-filed and most advanced action is pending there, and
ii) this tribunal has the resources available to manage this litigation.”); The Judicial Panel’s Role
in Managing Mass Litigation, SN066 ALI-ABA 249 (2008).
         44.     Manuel v. Convergys Corp., 430 F.3d 1132, 1135 (11th Cir. 2005); In re
Checking Account Overdraft Litig., 859 F. Supp. 2d 1313, 1324 (S.D. Fla. 2012) (“The Eleventh
Circuit follows the “first-to-file rule.”).
         45.     Izsak’s Opposition to CCL’s Motion to Stay, pg. 1-2. Indeed, the proper course of
action is to transfer the case to the Eastern District of New York.

                                                 14
20436705v5
Case: 1:14-cv-05848 Document
         Case MDL No.        #: 153-1 Filed:
                       2604 Document    15 03/08/19    Page 16
                                             Filed 12/05/14    of 21
                                                             Page  15PageID
                                                                      of 20 #:37956
                                                                                    In re: CCL
                                                               Opposition to Plaintiffs’ Motion
                                                               For Consolidation and Transfer
undermine any conclusion that consolidation or transfer of Jackson, Gordon and Iosello to the

Southern District of Florida is appropriate. Simply put, consolidation will not advance the just

and efficient resolution of these actions despite Izsak’s counsel’s efforts to try to gain an upper-

hand and control over these earlier filed cases.

V.       CONCLUSION

         For the foregoing reasons, Caribbean Cruise Line, Inc. requests that the Judicial Panel on

Multi-district Litigation deny Izsak’s Motion for Consolidation and Transfer Under § 1407(a).

Consolidation will not promote the just efficient conduct of these four cases. If the Panel

concludes that consolidation and transfer are appropriate, then the Eastern District of New York,

where the First-Filed Jackson case is pending, is the most appropriate court for pretrial

proceedings.

Dated: December 5, 2014                                 Respectfully Submitted,

                                                        /s/Richard W. Epstein
                                                        RICHARD W. EPSTEIN
                                                        GREENSPOON MARDER, P.A.
                                                        200 East Broward Blvd., Suite 1800
                                                        Fort Lauderdale, FL 33301
                                                        Telephone: 954-491-1120
                                                        Fax: 954-213-0140
                                                        richard.epstein@gmlaw.com
                                                        Attorney for CCL




                                                   15
20436705v5
Case: 1:14-cv-05848 Document
         Case MDL No.        #: 153-1 Filed:
                       2604 Document    15 03/08/19    Page 17
                                             Filed 12/05/14    of 21
                                                             Page  16PageID
                                                                      of 20 #:37956
                                                                    In re: CCL
                                               Opposition to Plaintiffs’ Motion
                                               For Consolidation and Transfer
       BEFORE THE UNITED STATES JUDICIAL PANEL ON MULTI-DISTRICT
                              LITIGATION

In re: CARIBBEAN CRUISE LINE, INC.               )
TELEPHONE CONSUMER PROTECTION                    ) MDL No. 2604
ACT (TCPA) LITIGATION,                           )
                                                 )
                                                 )
                                                 )
                                                 )
                                                 )



                                  SCHEDULE OF ACTIONS

Case Caption             Court                   Civil Action No.         Judge
Brian M. Jackson v.      U.S. District Court,    2:14-cv-02485            Arthur D. Spatt
Caribbean Cruise         Eastern District of
Line, Inc. and           New York
Adsource Marketing
Ltd.
Richard Gordon v.        U.S. District Court,    1:14-cv-5848             John Z. Lee
Caribbean Cruise         Northern District of
Line, Inc. and           Illinois
Travel Rewards LLC       Eastern Div.
Christopher Iosello v.   U.S. District Court,    1:14-cv-6118             John Z. Lee
Caribbean Cruise         Northern District of
Line, Inc. and           Illinois
Travel Rewards, LLC      Eastern Div.
David Izsak and          U.S. District Court,    0:14-cv-62231            Beth Bloom
Sunny Holmes. v.         Southern District of
Caribbean Cruise         Florida
Line, Inc.               Fort Lauderdale Div.

                                                     Respectfully Submitted,

                                                     /s/Richard W. Epstein
                                                     RICHARD W. EPSTEIN
                                                     GREENSPOON MARDER, P.A.
                                                     200 East Broward Blvd., Suite 1800
                                                     Fort Lauderdale, FL 33301
                                                     Telephone: 954-491-1120
                                                     Fax: 954-213-0140
                                                     richard.epstein@gmlaw.com
                                                     Attorney for CCL


                                                16
20436705v5
Case: 1:14-cv-05848 Document
         Case MDL No.        #: 153-1 Filed:
                       2604 Document    15 03/08/19    Page 18
                                             Filed 12/05/14    of 21
                                                             Page  17PageID
                                                                      of 20 #:37956
                                                                    In re: CCL
                                               Opposition to Plaintiffs’ Motion
                                               For Consolidation and Transfer
       BEFORE THE UNITED STATES JUDICIAL PANEL ON MULTI-DISTRICT
                              LITIGATION

In re: CARIBBEAN CRUISE LINE, INC.               )
TELEPHONE CONSUMER PROTECTION                    ) MDL No. 2604
ACT (TCPA) LITIGATION,                           )
                                                 )
                                                 )
                                                 )
                                                 )
                                                 )



                                    CERTIFICATE OF SERVICE

         The undersigned, an attorney, certifies that the foregoing Defendant’s Opposition to

Plaintiffs’ Motion For Consolidation And Transfer Under 28 U.S.C. § 1407 was served

electronically, or in the alternative via U.S. mail, on all parties specified below this 5th day of

December, 2014. Specifically, defendant Adsource Marketing, Ltd, who has yet to make an

appearance, was sent a copy via U.S. Mail at the following address:

Adsource Marketing, Ltd
305-5670 Spring Garden Road
Halifax, NS Canada B3J 1H6


COUNSEL IN JACKSON ACTION                         CLERKS OF COURT

Counsel for Plaintiff:                            Douglas C. Palmer
Abraham Kleinman                                  Clerk of Court
akleinman@kleinmanllc.com                         U.S. District Court,
Kleinman, LLC                                     Eastern District of New York
626 RXR Plaza                                     225 Cadman Plaza East
Uniondale, NY 11556-0626                          Brooklyn, NY 11201
516-522-2621                                      Thomas G. Burton
888-522-1692 (fax)                                Clerk of Court
Daniel A. Edelman                                 U.S. District Court,
courtecl@edcombs.com                              Northern District of Illinois
Cathleen M. Combs                                 219 South Dearborn Street
ccombs@edcombs.com                                Chicago, IL 60604
Tiffany N. Hardy                                  312-435-5670


                                                17
20436705v5
Case: 1:14-cv-05848 Document
         Case MDL No.        #: 153-1 Filed:
                       2604 Document    15 03/08/19    Page 19
                                             Filed 12/05/14    of 21
                                                             Page  18PageID
                                                                      of 20 #:37956
                                                                               In re: CCL
                                                          Opposition to Plaintiffs’ Motion
                                                          For Consolidation and Transfer
thardy@edcombs.com                         Steven M. Larimore
Edelman, Combs, Latturner & Goodwin LLC    Clerk of Court
120 S. La Salle Street                     U.S. District Court,
Suite 1800                                 Southern District of Florida
Chicago, IL 60603                          400 N. Miami Avenue
(312) 739-4200                             Miami, FL 33128
(312)419-0379 (fax)                        305-523-5100

Counsel for Defendant CCL:
Jeffrey Backman
jeffrey.backman@gmlaw.com
Greenspoon Marder, P.A.
100 West Cypress Creek Road
Suite 700
Fort Lauderdale, FL 33309
954-491-1120
954-343-6952 (fax)
Shaji Mathew Eapen
seapen@morganlawfirm.com
Morgan Melhuish Abrutyn
651 West Mt Pleasant Avenue
Suite 200
Livingston, NJ 07039
973-994-2500
973-994-3375 (fax)
Richard W Epstein
richard.epstein@gmlaw.com
Greenspoon Marder, P.A.
200 E. Broward Blvd
Suite 1500
Fort Lauderdale, FL 33301
954-491-1120
954-343-6958 (fax)

Counsel for Adsource Marketing:
No appearances on file

COUNSEL IN GORDON ACTION

Counsel for Plaintiff:
Katrina Carroll
kcarroll@litedepalma.com
Kyle Alan Shamberg
kshamberg@litedepalma.com
Lite DePalma Greenberg LLC
211 W. Wacker Drive

                                          18
20436705v5
Case: 1:14-cv-05848 Document
         Case MDL No.        #: 153-1 Filed:
                       2604 Document    15 03/08/19    Page 20
                                             Filed 12/05/14    of 21
                                                             Page  19PageID
                                                                      of 20 #:37956
                                                                            In re: CCL
                                                       Opposition to Plaintiffs’ Motion
                                                       For Consolidation and Transfer
Suite 500
Chicago, IL 60606
(312) 750-1265
(312)419-0379 (fax)
Counsel for Defendant CCL:
Jeffrey Backman
jeffrey.backman@gmlaw.com
Richard W Epstein
richard.epstein@gmlaw.com
Greenspoon Marder, P.A.
200 E. Broward Blvd
Suite 1500
Fort Lauderdale, FL 33301
954-491-1120
954-343-6958 (fax)
Timothy A. Hudson
thudson@tdrlawfirm.com
Tabet DiVito Rothstein
209 South LaSalle Street
7th Floor
Chicago, IL 60604
(312)762-9450

Counsel for Defendant Travel Rewards:
Timothy A. Hudson
(See address above)

COUNSEL IN IZSAK ACTION

Counsel for Plaintiffs:
John Allen Yanchunis, Sr.
jyanchunis@forthepeople.com
Morgan & Morgan
Complex Litigation Group
201 N. Franklin Street
7th Floor
Tampa, FL 33602
813-223-5505
223-5402 (fax)

Joseph J Siprut
Siprut, PC
17 North State Street
Suite 1600
Chicago, IL 60602-3294
312-236-0000

                                        19
20436705v5
Case: 1:14-cv-05848 Document
         Case MDL No.        #: 153-1 Filed:
                       2604 Document    15 03/08/19    Page 21
                                             Filed 12/05/14    of 21
                                                             Page  20PageID
                                                                      of 20 #:37956
                                                                              In re: CCL
                                                         Opposition to Plaintiffs’ Motion
                                                         For Consolidation and Transfer
Email: jsiprut@siprut.com

Ismael T. Salam
Siprut, PC
17 N. State Street
Suite 1600
Chicago, IL 60602
312-236-0000
Email: isalam@siprut.com

Counsel for Defendant CCL:
Richard Epstein
Richard.epstein@gmlaw.com
Jeffrey Backman
jeffrey.backman@gmlaw.com




                                             Respectfully Submitted,

                                             /s/Richard W. Epstein
                                             RICHARD W. EPSTEIN
                                             GREENSPOON MARDER, P.A.
                                             200 East Broward Blvd., Suite 1800
                                             Fort Lauderdale, FL 33301
                                             Telephone: 954-491-1120
                                             Fax: 954-213-0140
                                             richard.epstein@gmlaw.com
                                             Attorney for CCL




                                        20
20436705v5
